Title: Thomas Jefferson to Louis Philippe Gallot de Lormerie, 8 August 1812
From: Jefferson, Thomas
To: Lormerie, Louis Philippe Gallot de


          Sir Monticello Aug. 8. 12. 
           Your letter of July 21. was duly recieved. at the time of it’s reciept the Secretary of state was daily expected at his seat in my neighborhood. he lately arrived there and I yesterday made your request the subject of a conversation with him, in which way it was much easier than by letter, to go into full explanations with him. he says there will be no difficulty in permitting you to take your passage in any government vessel which may be going to France, altho’ at this moment there is no definite time or object fixed for sending one. whenever such an occasion occurs, you may freely apply to him & be assured of his good offices. wishing you an early and safe accomplishment of your wishes, I tender you the assurance of my esteem & respect
          
            Th:
            Jefferson
        